Citation Nr: 0703030	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Propriety of the discontinuance of disability benefits. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from December 1961 to 
September 1964. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record reflects that the veteran is in 
receipt of service-connected benefits for diabetes mellitus 
from March 9, 1982.  In or about June 2003, VA determined 
that a warrant was issued against the veteran on February 8, 
1995 from the Sacramento County Sherriff's Office in 
Sacramento, California.  In June 2003, VA sent a letter to 
the veteran indicating that there was an outstanding warrant 
issued for his arrest, and that his VA benefits would be 
terminated under legislation effective December 27, 2001 
prohibiting payment of benefits to fugitive felons.  Per a 
September 2003 decision, VA determined that there was an open 
warrant for the veteran from February 8, 1995 to August 8, 
2003.  His payments were terminated from December 27, 2001 to 
August 8, 2003.

The Superior and Municipal Court of Sacramento recalled the 
arrest warrant on August 8, 2003.  The veteran's benefits 
were re-instated effective August 8, 2003.

The veteran contends that VA erred in severing his benefits 
on the basis that he was a fugitive felon.  Specifically, the 
veteran's guardian, the Public Guardian-Washoe County, 
asserts that the veteran's mental state made it highly 
unlikely that he was aware of the warrant.  Additionally, the 
Guardian states that since its appointment in 1997, the 
office was unaware of the warrant until notified by VA in 
June 2003.  The Guardian also noted that the warrant was 
dismissed as soon as the office informed the Sacramento 
County's Sherriff's Office of the veteran's cognitive 
deficits and legal incompetence.  

Accordingly, the case is REMANDED for the following action:

1. Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations. This letter should advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran should 
also be advised to submit all pertinent 
evidence in his possession.

2. The RO should arrange for an 
appropriate investigation to ascertain the 
precise and complete circumstances under 
which the felony warrant was issued 
against the veteran on February 8, 1995.  
Specifically, the investigator should 
obtain information as to the following: 
(a) Was there any attempt made to notify 
the veteran that a warrant was issued 
against him by local authorities in 
California? If so, the full circumstances 
and scope of such attempt should be 
determined and recorded? (b) When and 
where did the crime for which the warrant 
was issued take place? (c) During the time 
that the warrant was outstanding, did the 
veteran take any steps that would reflect 
or suggest flight (or an attempt to make 
his whereabouts unknown) to avoid 
prosecution, i.e., was he moving without a 
forwarding address, concealing his 
domicile, etc? Did the veteran maintain 
the same domicile during the period in 
question? (d) During the time that the 
warrant was outstanding, was the veteran 
violating a condition of probation or 
parole imposed for commission of a felony 
under Federal or State law?

3. Review the expanded record and 
determine whether the discontinuation of 
the veteran's service-connected benefits 
was proper. The veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



